Citation Nr: 9924742	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  97-06 817A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel



INTRODUCTION

The veteran had active service from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1996 rating determination of a Department 
of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1. All relevant evidence necessary for an informed decision 
on the veteran's appeal has been obtained by the RO.

2. The veteran did not engage in combat while in service and 
no credible supporting data corroborates the veteran's 
claimed stressors.

3.  The veteran does not have PTSD related to his period of 
active duty.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service. 38 
U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.304(f) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service personnel records show that he served 
in Vietnam from July to September 1967 and that his military 
occupational specialty (MOS) was an airframe repairman.  On 
arrival in Vietnam he was assigned as a wheeled vehicle 
repairman apprentice.  He was assigned to 339th 
Transportation Company.  

The veteran's service medical records are negative for 
complaints or treatment for any psychiatric disability.  The 
January 1968 separation evaluation was normal.  

There are numerous VA hospitalization reports dated from 
April 1968 to June 1981 that show treatment for hepatitis, 
drug, and alcohol abuse.  

VA hospitalization report dated in June 1981 shows that the 
veteran was hospitalized for anxiety neurosis.  The veteran 
presented with a history of malaise, not feeling well, lack 
of appetite, and general vague symptoms.  The veteran's 
physical examination was completely normal, as was the 
neurologic examination.  

VA medical report dated in January 1995 shows that the 
veteran was referred by his psychologist.  The veteran's 
history included a physically abusive childhood.  Moreover, 
the veteran had difficulty in school.  The veteran used drugs 
as available, primarily prescription.  It was indicated that 
the veteran was drafted into the Army in 1966 and received an 
honorable discharge in 1968.  The veteran used intravenous 
heroin and drank alcohol during service.  After discharge, 
the veteran worked in sheet metal and as a mechanic.  He 
continued to use drugs, primarily prescription medications 
and alcohol.

Reportedly the veteran initially sought treatment for PTSD 
between 1988 and 1995.  The veteran reported being 
incarcerated for cocaine distribution.  He also reported 
intermittent treatment for his liver disease.  The veteran's 
psychiatric history included PTSD therapy for three years 
earlier.  On examination, the veteran was described as alert 
and oriented times three with good recent and distant memory.  
His affect was appropriate.  The diagnoses were PTSD and 
polysubstance abuse.  

VA outpatient treatment records dated from February to March 
1995 show that the veteran participated in group therapy for 
PTSD.  The veteran related his problem with authority figures 
to his father's abuse.  He reported that he liked being in 
Vietnam because he liked having a weapon, which was used to 
let his anger out.  He reported an incident during service 
wherein the military police beat him because he was 
disorderly and drunk.  He also reported that he was 
disappointed when he returned home from Vietnam to find his 
family situation the same.  The veteran reported that he 
usually expected too much of himself which led to stress and 
anxiety.  

In June and November 1995, the RO sent the veteran a letter 
requesting detailed information regarding his claimed 
stressors.  No response was received.  

VA outpatient treatment records dated in February 1997 the 
veteran was seen with complaints of PTSD.  He reported 
anxiety dreams wherein he described that he was being chased, 
running, and killing.  He reported that he experienced panic 
and rage feelings.  The impression was anxiety disorder, not 
otherwise specified, rule out PTSD.  

VA outpatient treatment record dated in May 1997 shows that 
the veteran reported a long history of PTSD secondary to 
Vietnam combat with nightmares and flashbacks.  The diagnosis 
was rule out PTSD secondary to Vietnam.

The veteran was accorded a personal hearing in May 1997.  At 
that time, he testified that he was a helicopter repairman in 
a transportation company attached to an aviation unit.  He 
reported that he flew in helicopters, picking up supplies and 
fixing aircraft.  He reported incoming mortars on the base 
where he was stationed and performed guard duty.  He reported 
that he was hospitalized for three months due to hepatitis 
during his eight month tour of duty in Vietnam.  He reported 
that his unit was attacked the day he was taken to the 
hospital.  He also testified that following his return home a 
friend wrote and told him that five of his friends were 
killed in a helicopter crash.  He experiences guilt because 
he did not tell anyone that the pilot dranked a lot and flew 
dangerously.  He reported that he had repeated dreams of 
being chased by the enemy.  He also reported intrusive 
memories that caused forgetfulness.  

The case was held in abeyance for 30 days following the 
hearing to allow the veteran time to submit a stressor 
letter.  No letter was received.  

Pertinent Laws and Regulations

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).

Service connection may also be granted for a disability 
initially diagnosed after service when shown to be related to 
service.  38 C.F.R. § 3.303(d) (1998).

Service connection for PTSD requires 1) medical evidence 
establishing a clear diagnosis of the condition, 2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and 3) a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor.  38 C.F.R. § 3.304(f) (1998).  As to the 
first element for service connection for PTSD, the Court of 
Veterans Appeals (Court) indicated that at a minimum, a 
"clear diagnosis" should be an "unequivocal" one.  See Cohen 
v. Brown, 10 Vet. App. 128 (1997). 

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was "engaged in 
combat with the enemy." If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that he was awarded the Purple Heart, Combat 
Infantryman's Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor. 38 
C.F.R. § 3.304(f) (1998).  The Court in Zarycki v. Brown, 6 
Vet. App. 91, 97-100 (1993), held that the evidence necessary 
to establish the occurrence of a recognizable stressor during 
service will vary depending on whether the veteran engaged in 
combat with the enemy and that where a veteran did not, 
corroboration was required.  In other words, the veteran's 
bare assertions that he "engaged in combat with the enemy" 
are not sufficient, by themselves, to establish this fact.  
The record must first contain recognized military citations 
or other supportive evidence to establish that he "engaged in 
combat with the enemy."  If the determination with respect to 
this step is affirmative, then (and only then), a second step 
requires that the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," e.g., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service." Zarycki at 98.

In West v. Brown, 7 Vet. App. 70 (1994), the Court held that 
the sufficiency of the stressor is a medical determination.  
See also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In 
addition, the Board notes that in Cohen v. Brown, 10 Vet. 
App. 128 (1997), the Court noted that the VA had adopted a 
final rule in October 1996, effective November 7, 1996, 
revising 38 C.F.R. §§ 4.125 and 4.126 (1996).  The effect of 
these revisions was to change the diagnostic criteria for 
mental disorders from the Diagnostic and Statistical Manual 
for Mental Disorders (DSM), third edition and the third 
edition, revised, to the fourth edition (DSM-IV).  The Court 
found that DSM-IV altered the criteria for assessing the 
adequacy of the stressor from an objective to a subjective 
basis.

If the veteran did not serve in combat, the record must 
contain credible evidence corroborating the in- service 
stressor.  Credible supporting evidence may consist of 
service department records or statements from individuals who 
have personal knowledge of the claimed events.  Gaines v. 
West, 11 Vet. App. 353 (1998).

Determinations regarding service connection are to be based 
on review of the entire evidence of record.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303(a).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

Analysis

The Board has reviewed the evidence of record and finds that 
service connection for PTSD is not warranted.  The medical 
evidence includes clear diagnoses of PTSD, and medical 
opinions that his PTSD is related to stressors that are 
claimed to have occurred during the veteran's service in 
Vietnam.  The evidence does not indicate, however, that the 
veteran served in combat while in service, or that any of his 
claimed stressors are supported by credible evidence.  
Gaines, 11 Vet. App. at 353.

The veteran's service records show that he served in Vietnam 
from July 1967 to January 1968 and that his MOS was an 
aircraft repairman.  He was assigned to the 339th 
Transportation Company, which was not a combat unit.  

The veteran testified that the base in which he was stationed 
received incoming mortars, that his unit was attacked the day 
he went to the hospital and that the battalion was involved 
in combat activities.  The service records do not support his 
assertion.  The veteran testified that while in Vietnam his 
duties consisted of aircraft repairman and flying in 
helicopters picking up supplies.  Although the veteran 
testified that he fired at the enemy and witnessed sniper 
fire, these assertions are not supported by the record.  The 
Board finds, therefore, that the veteran did not engage in 
combat while serving in Vietnam.  38 U.S.C.A. § 1154(b); 
Cohen, 10 Vet. App. at 145.

If the veteran did not serve in combat, or if the claimed 
stressors are not related to combat, the occurrence of the 
specific stressor must be supported by corroborating 
evidence, and the veteran's testimony regarding the 
occurrence of the events cannot, as a matter of law, 
establish the occurrence of the stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996). 

The veteran has reported several events as the cause of his 
PTSD symptoms; sight of dead bodies, small arms fights, 
seeing a wounded soldier on an evacuation helicopter, and 
being told that the four of his best friends were killed in a 
helicopter crash.  

The veteran has not provided any names or dates pertaining to 
the incidents involving other service members.  He has not 
responded to RO letters requesting the information and did 
not provide specific data after his case was held in abeyance 
for that purpose following his RO hearing.  The duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 
Vet.App. 190 (1991) (affirmed on reconsideration, 1 Vet.App. 
406 (1991)).  He has reported that he is unable to recall 
such data.  Without names and dates, verification of the 
claimed events from official records cannot be obtained, and 
service department records do not include data pertaining to 
civilian casualties that were not reported.  Cohen, 10 Vet. 
App. at 134.  The veteran has not provided any other 
corroborating evidence showing that the claimed events 
actually occurred.  In the absence of corroborating evidence 
his claim for service connection for PTSD shall not be 
granted.  The 

Board finds that the preponderance of the evidence is against 
the claim of entitlement to service connection for PTSD.


ORDER

The claim of entitlement to service connection for PTSD is 
denied.



		
	Thomas J. Dannaher
	Member, Board of Veterans' Appeals



 

